



COURT OF APPEAL FOR ONTARIO

CITATION:
Major v. York Region
    Children's Aid Society, 2012 ONCA 223

DATE: 20120404

DOCKET: C54471

Goudge, Feldman and Blair JJ.A.

BETWEEN

Daniel C. Major

Plaintiff (Appellant)

and

York Region Childrens Aid Society, Walter
    Sienko, Judy Edminson, David Abbott, Denise Bilsland, Patrick Lake and Sherry
    R. Major

Defendants (Respondents)

Joseph Markin, for the appellant

Giovanna Asaro, for the respondents York Region
    Childrens Aid Society, Walter Sienko, Judy Edminson, David Abbott, Denise
    Bilsland and Patrick Lake

Heard: March 30, 2012

On appeal from the judgment of Justice John S. Fregeau of
    the Superior Court of Justice, dated September 26, 2011.

APPEAL
    BOOK ENDORSEMENT

[1]

In our view this appeal is without merit.  We see no error in the
    reasons of the motion judge.  We agree with him.  The appeal is dismissed.
    Costs to the respondent fixed at $6000 on a partial indemnity basis for the
    appeal and the appearance on March 14, 2012.


